 Case 15-20237      Doc 204        Filed 04/10/19 Entered 04/10/19 19:00:33        Desc Main
                                    Document     Page 1 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                      )
                                            )
NADER TAIYM,                                )      No. 15-20237
                                            )      Hon. Jacqueline P. Cox
                                            )      Chapter 7
                      Debtor(s).            )

                                   CERTIFICATE OF SERVICE

       The undersigned attorney certifies that he caused a copy of the Notice of Trustee’s Final
Report and Applications for Compensation and Deadline to Object (NFR) to those persons on the
attached service list, includingthe United States Trustee, Debtor’s attorney, and any others
having registered pursuant to Section II(B)(4) of the Administrative Procedures for the Case
Management/Electronic Case Filing System through the Court’s Electronic Notice for
Registrants, and on the persons not registered by depositing same in the United States Mail,
postage prepaid, on or before April 11, 2019.

                                            By: /s/ Andrew J. Maxwell

                                            Andrew J. Maxwell (ARDC #1799150)
                                            Maxwell Law Group, LLC
                                            3010 N. California Ave.
                                            Chicago, IL 60618
                                            312/368-1138
 Case 15-20237      Doc 204      Filed 04/10/19 Entered 04/10/19 19:00:33   Desc Main
                                  Document     Page 2 of 3


NFR SERVICE LIST

Jordan Fakhouri
c/o Joseph Younes
166 W. Washington St., Suite 600
Chicago, IL 60602

IRS
PO Box 21126
Philadelphia, PA 19114

POMPS Tire Service Inc
PO Box 1630
Green Bay, WI 54305

Illinois Department of Revenue
Bankruptcy Section
P.O. Box 64338
Chicago, Illinois 60664-0338

Illinois Bell Telephone Company
% AT&T Services, Inc
Karen Cavagnaro, Paralegal
One AT&T Way, Room 3A104
Bedminster, NJ 07921

Nicor Gas
PO Box 549
Aurora IL 60507

TALAN & KTSANES
223 W JACKSON - SUITE 512
CHICAGO IL 60606

David P Lloyd
615B S. LaGrange Rd.
LaGrange, IL 60525

United States Trustee
219 S. Dearborn Street, Room 800
Chicago, IL 60604

Lois West
Kutchins, Robbins & Diamond, Ltd.
35 E. Wacker Drive, Suite 690
Chicago, IL 60601
 Case 15-20237     Doc 204   Filed 04/10/19 Entered 04/10/19 19:00:33   Desc Main
                              Document     Page 3 of 3



Ariane Holtschlag
Factorlaw
105 W. Madison, Suite 1500
Chicago, IL 60602
